DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10,872,505 and claims 1-20 of U.S. Patent No. 10,395,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of each of the Patents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method of presenting a game to a player, said game having a base game portion and at least one side bet feature. The limitation of providing a gaming table comprising: a table controller; a playing surface, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic gaming table. That is, other than reciting “providing a gaming table,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “providing a gaming table” language, “providing” in the context of this claim encompasses the user manually playing a wagering game on any surface. Similarly, the limitations of: receiving, registering and allocating are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving” in the context of this claim encompasses a user receiving a game wager. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a gaming table. The gaming table is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a gaming table amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0157752 A1 to Yoseloff (hereinafter “Yoseloff”) in view of US Publication No. 2007/0077987 A1 to Gururajan et al. (hereinafter “Gururajan”).

Concerning claim 1, Yoseloff discloses a method of presenting a game to a player, said game having a base game portion and at least one side bet feature (Fig. 2), comprising the steps of: 
providing a gaming table comprising: 
a table controller; a playing surface (paragraphs [0125]-[0131] – describing various embodiments of gaming tables); and 
a game layout, the game layout comprising a first betting location, a first wager input associated with said first betting location, said first wager connected to the table controller, at least one second betting location, and a second wager input associated with said least one second betting location, said second wager input connected to the table controller (paragraphs [0109], [0114], [0125], receiving a bonus wager from at least one player before dealing the three player cards, claim 16, a bonus wager may be received from at least one player; Players can optionally place a three-card-poker side bet wager (i.e. accept input from said player via said at least one player input device of an optional bonus wager) that pays according to a pay table such as the following; using three-card poker rankings as the basis for determining winning hands; Such player stations may include an electronic display screen for display of game information, such as displaying virtual cards, virtual chips, and game instructions, and for accepting wagers and facilitating credit balance adjustments (i.e. from said player credit balance)); 
receiving a combined wager at said first betting location by at least one wagering chip with the first wager input (paragraphs [0038], [0040], [0112], [0130] - The player receives an initial partial player's hand of cards, which the player views, the preferred game is played with two initial cards in the players' initial partial hands; The two dealer cards (i.e. two initial playing cards dealt to a dealer) are revealed; The card screen 564 may be configured to display at least one or more of the dealer's cards, community cards, and/or player's cards by the virtual dealer on the dealer screen 560); 
receiving second wager at said at least one second betting location by at least one wagering chip with the second wager input (paragraphs [0038], [0040], [0112], [0130] - The player receives an initial partial player's hand of cards, which the player views, the preferred game is played with two initial cards in the players' initial partial hands; The two dealer cards (i.e. two initial playing cards dealt to a dealer) are revealed; The card screen 564 may be configured to display at least one or more of the dealer's cards, community cards, and/or player's cards by the virtual dealer on the dealer screen 560); 
registering, via said table controller, said combined wager and said second wager (paragraphs [0038], [0040], [0112], [0130] - An election to fold or a second wager, which may be between one and four times an amount of the ante wager, at the player's option, to continue participation in the wagering game may be received from each player, abstract, Cards comprising a partial hand may be dealt to each player. An election to fold or a play wager to continue participation in the wagering game (i.e. place a secondary wager) of between one time and four times an amount of the ante wager may be received from each player (i.e. receive an election from said player to fold or place a secondary wager)); 
allocating, via said table controller, a portion of said combined wager to an ante to play said game and a remaining portion of said combined wager to at least one side bet required to participate in said at least one side bet feature (paragraphs [0038], [0040], [0112], [0130] - An election to fold or a second wager, which may be between one and four times an amount of the ante wager, at the player's option, to continue participation in the wagering game may be received from each player, abstract, Cards comprising a partial hand may be dealt to each player. An election to fold or a play wager to continue participation in the wagering game (i.e. place a secondary wager) of between one time and four times an amount of the ante wager may be received from each player (i.e. receive an election from said player to fold or place a secondary wager)); 
allocating, via said table controller, said second wager to said base game portion of said game (paragraphs [0038], [0040], [0112], [0130] - An election to fold or a second wager, which may be between one and four times an amount of the ante wager, at the player's option, to continue participation in the wagering game may be received from each player, abstract, Cards comprising a partial hand may be dealt to each player. An election to fold or a play wager to continue participation in the wagering game (i.e. place a secondary wager) of between one time and four times an amount of the ante wager may be received from each player (i.e. receive an election from said player to fold or place a secondary wager)); 
dealing, from at least one deck of physical playing cards onto said gaming table, one or more playing cards (paragraphs [0125]-[0131] – describing various embodiments of gaming tables); 
determining an outcome of said game with reference to one or more of said dealt playing cards and awarding first winnings to said player for a winning outcome of said game (paragraphs [0034], [0040], [0109] – game outcome is awarded); and 
determining an outcome of said at least one side bet feature with reference to one or more of said dealt playing cards and awarding second winnings to said player for a winning outcome of said at least one side bet feature (paragraphs [0091], [0109] - resolving the bonus wager, taking a rake on the second pot, and paying a remainder of the second pot to the at least one player holding a predetermined winning hand combination (i.e. determine an outcome of said at least one optional bet will reference to the cards of said player hand and/or said dealer hand).
Yoseloff lacks specifically disclosing, however, Gururajan discloses multiple wager input sensors, sensing at least one wagering chip (paragraphs [0162]-[0164]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart gaming table as taught in Gururajan with the invention of Yoseloff, in order to make it easier to keep track of all of the gaming statistics associated with a table game.

Concerning claim 2, Yoseloff lacks specifically disclosing, however, Gururajan discloses wherein said first and second wager input sensors comprise proximity sensors (paragraphs [0162]-[0164]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart gaming table as taught in Gururajan with the invention of Yoseloff, in order to make it easier to keep track of all of the gaming statistics associated with a table game.

Concerning claims 3, 9, and 17, Yoseloff discloses wherein said step of allocating said combined wager is performed relative to an allocation split (paragraphs [0034], [0040], [0109]).

Concerning claims 4, 10, and 18, Yoseloff discloses wherein said allocation split is variable, and further comprising receiving, via an input device to said table controller, input regarding said allocation split (paragraphs [0034], [0040], [0091], [0109]).

Concerning claims 5 and 11, Yoseloff discloses wherein said second winnings are based upon a first paytable of winning outcomes and awards when said allocation is based upon a first allocation split, and comprising the step of awarding second winnings based upon a second paytable of outcomes and awards when said allocation is based upon a second allocation split (paragraphs [0034], [0040], [0091], [0109]).

Concerning claims 6, 12, and 20, Yoseloff discloses wherein said second winnings comprise at least a portion of a progressive jackpot and said step of allocating said combined wager further comprises allocating a portion of said remining portion of said combined wager to said progressive jackpot (paragraphs [0034], [0040], [0091], [0109]).

Concerning claims 7 and 14, see the rejection of claim 1.

Concerning claim 8, Yoseloff discloses wherein said one or more game pieces comprise physical playing cards dealt from one or more decks of cards (paragraphs [0125]-[0131]).

Concerning claim 13, Yoseloff discloses wherein said at least one side bet comprises a first side bet and a second side bet (paragraphs [0034], [0040], [0091], [0109]).

Concerning claim 15, Yoseloff lacks specifically disclosing, however, Gururajan discloses wherein game layout further comprising at least one second betting location, and further comprising a second wager input sensor associated with said least one second betting location, said second wager input sensor connected to the table controller (paragraphs [0162]-[0164]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart gaming table as taught in Gururajan with the invention of Yoseloff, in order to make it easier to keep track of all of the gaming statistics associated with a table game.

Concerning claim 16, Yoseloff lacks specifically disclosing, however, Gururajan discloses wherein said machine-readable code stored in said memory is further configured, when executed by said processor, to cause said processor to register, in response to a signal from said second wager input sensor of a wager at said second betting location, a second wager and to allocation said second wager to said base game portion of said game (paragraphs [0162]-[0164]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart gaming table as taught in Gururajan with the invention of Yoseloff, in order to make it easier to keep track of all of the gaming statistics associated with a table game.

Concerning claim 19, Yoseloff discloses wherein said machine-readable code stored in said memory is further configured, when executed by said processor, to cause said processor to award first winnings for a winning outcome of said base game portion of said game and award second winnings for a winning outcome of said at least one side bet feature of said game (paragraphs [0034], [0040], [0091], [0109]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715